Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 17 (and dependent claims) is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is directed to a computer readable  medium.  The claim remains silent regarding the transitory nature of the computer readable medium. The specification does not explicitly exclude ineligible signal embodiments. Thus interpretation of medium allows for non-eligibly patentable subject matter such as the mentioned propagation medium, data structure. Such propagation media (carrier waves, signals...) do not fall into one of the eligible statutory classes of invention (process, machine, article of manufacture, or composition of matter) Therefore, the claim is rejected as being nonstatutory.  Applicant is advised that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be corrected by amending to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.  Other terms that exclude the signal embodiments may be acceptable upon review.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 9-11, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jarrett U.S. Patent/PG Publication 20060287792.
Regarding claim 1:
 A method for plotting and viewing onboard machine data of a mobile heavy duty machine with graphical user interfaces of the machine and during operation of the machine, comprising: (Jarrett Abstract An agricultural vehicle having a plurality of controlled implements, a programmable computer having input devices for receiving data and instructions from the vehicle operator and connected to send control signals to the implements, and a display screen connected to the computer to display information regarding the operation of the vehicle and the implements).
 displaying a list of machine systems on an onboard display of the machine (Jarrett [0021] The remaining area of the screen image 14a is used in the present invention either as a cab display (CD) to display information relating to the operation of the tractor, as will be described in greater detail below, or as a virtual terminal (VT) for an item of ancillary equipment, such as a plough or a baler, that is hitched to the tractor.).
 receiving at the display a selection of a machine system from the list of machine systems (Jarrett [0033] The nine different icons have the following functions, namely Tool Box, Performance, EHRs (AUX), Hitch Notebook, Trip Conputer, Tractor Summary, HTS, Joystick and Profile. These will all be explained in further detail below.).
 displaying one or more parameters at the display based on the selected machine system (Jarrett [0029] The operator can use the input device 26 to navigate through all the various menus until reaching a particular parameter to be monitored, set or saved )(Jarrett [0032] FIGS. 3 to 11 show the effect on the screen of turning the rotary knob clockwise to select the different sub-menus that are available. As can be seen from these figures, when an icon is selected, not only does the icon become visually distinguishable from the others but also an enlarged image of the icon along with its function expressed in text is displayed in the centre of the screen.)(Jarrett [0034] FIGS. 12 to 30 inclusive are all screens displaying menus and sub-menus of the Tool Box. FIG. 12 shows the first screen that is displayed when the Tool Box is selected from the Parliament menu. All menu screens apart from the Parliament menu have the same general layout. In particular, across the top of the screen a title bar 30 is displayed in which the selected sub-menu item is displayed in text alongside its icon. Down the right hand side of the screen there are selectable icons which can be chosen either by depressing the rotary knob of the input device 26 while they are highlighted or by pressing on the button 13a to 13f alongside the icon. The main body of the screen displays information to the operator to allow parameters to be set, monitored and saved.)
 receiving at the display a selection of a parameter and displaying a graphical representation, comprising an x-axis and y-axis, of real-time data of the parameter during the operation of the machine (Jarrett [0032] In the illustrated embodiment, the Parliament menu allows selection of nine different sub-menus associated with different aspects of tractor operation. )(Jarrett [0034] FIGS. 12 to 30 inclusive are all screens displaying menus and sub-menus of the Tool Box. FIG. 12 shows the first screen that is displayed when the Tool Box is selected from the Parliament menu. All menu screens apart from the Parliament menu have the same general layout. In particular, across the top of the screen a title bar 30 is displayed in which the selected sub-menu item is displayed in text alongside its icon. Down the right hand side of the screen there are selectable icons which can be chosen either by depressing the rotary knob of the input device 26 while they are highlighted or by pressing on the button 13a to 13f alongside the icon. The main body of the screen displays information to the operator to allow parameters to be set, monitored and saved.) since these are 2D GUI images with an x-axis and y-axis, and the claim does not specifically recite a chart/graph.
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Jarrett. Jarrett further teaches  wherein the machine systems include one or more of general machine systems, fluid systems, (Jarrett [0054] Within each of the Front EHRs and Rear EHRs screen the top icon is a short cut to the other. For each of the individual front and rear hydraulic remotes F1 to F4 and R1 to R4, the operator can see the current rate of fluid flow to or from the hydraulic remote displayed as a bar or thermometer-like reading.) an engine system, a powertrain system, or a steering system of the machine (Jarret [0043] The individual controls are shown in FIGS. 26 to 30, the first selectable item being the engine droop (see FIG. 26). This setting determines the rate at which the engine output torque changes with engine speed. If the droop is set too high then the engine will hunt and if it is set too low then the engine will not respond quickly.).
Regarding claim 3:
 The method of claim 1, has all of its limitations taught by Jarrett. Jarrett further teaches  wherein the parameters are associated with the machine systems and are based at least in part on sensor data of a machine system (Jarrett [0003] To monitor the operation of the tractor, it is known to provide a cab display (CD) screen which is connected through a proprietary communications bus to a dedicated computer which receives signals from different sensors that are mounted on the tractor.).
Regarding claim 9:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 11:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 4-7, 12-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett U.S. Patent/PG Publication 20060287792 in view of Yamagata U.S. Patent/PG Publication 20150262091.
Regarding claim 4:
 The method of claim 1, has all of its limitations taught by Jarrett. Jarret further teaches  wherein the graphical representation provides a recording of the real-time data (Jarrett [0074] Selection of the Profile icon from the Parliament menu (FIG. 11) allows the operator to access the screens shown in FIGS. 55 to 58. For each operator and each implement, it is possible to save the current settings of the various operating parameters for use on a later occasion.). Further, there is at least a temporary recording in memory for output to the display.
Jarrett discloses saving data, including at least one point of real-time data as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Yamagata teaches:
wherein the graphical representation provides a recording of the real-time data of the parameter during the operation of the machine (Yamagata [0028] FIG. 5 shows a screen of the display 33 to be shown the above-mentioned respective graphs. The display 33 is divided into plural display regions. In this figure, 40 denotes a time axis indicating region and 41 denotes a warning indicating region 41. The display 33 has also data indicating regions 42, 43 and 44 for displaying the sensor data.) since the graph shows data over time, it is recorded at least temporarily.
Therefore, it would have been obvious before the effective filing date of the claimed invention to record data over time as taught by Yamagata. The rationale for doing so would have been that it is a simple substitution, where Jarrett obtains data about the vehicle and displays it and can save data, and Yamagata is recording data over time and displaying it, where there is merely a substitution of vehicle data that is being displayed. Therefore it would have been obvious to combine Yamgata with Jarrett to obtain the invention.
Regarding claim 5:
 The method of claim 4, has all of its limitations taught by Jarrett in view of Yamagata. Jarrett further teaches  wherein the recording of the real-time data of the parameter initiates with the receiving of the selection of the parameter (Jarrett [0029] The operator can use the input device 26 to navigate through all the various menus until reaching a particular parameter to be monitored, set or saved.). There is at least a temporary saving in memory once the user selects a parameter to be displayed, which would be initiated once selected.
Regarding claim 6:
 The method of claim 1, has all of its limitations taught by Jarrett. Jarrett further teaches  (Jarrett Fig. 36)
Jarrett does not teach  an x-axis time scale. In a related field of endeavor, Yamagata teaches:
where the x-axis of the graphical representation includes a time scale (Yamagata [0028] FIG. 5 shows a screen of the display 33 to be shown the above-mentioned respective graphs. The display 33 is divided into plural display regions. In this figure, 40 denotes a time axis indicating region and 41 denotes a warning indicating region 41. The display 33 has also data indicating regions 42, 43 and 44 for displaying the sensor data.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to record data over time as taught by Yamagata. The rationale for doing so would have been that it is a simple substitution, where Jarrett obtains data about the vehicle and displays it and can save data, and Yamagata is recording data over time and displaying it with an x-axis, where there is merely a substitution of vehicle data that is being displayed. Therefore it would have been obvious to combine Yamgata with Jarrett to obtain the invention.
Regarding claim 7:
 The method of claim 6, has all of its limitations taught by Jarrett in view of Yamagata. Yamagata further teaches  further including selectively scaling the time scale (Yamagata Fig. 5 scale).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a scale as taught by Yamagata. The motivation for doing so would have been to provide the user with greater customization and allow them easier viewing of information. Therefore it would have been obvious to combine Yamgata with Jarrett to obtain the invention.
Regarding claim 12:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett U.S. Patent/PG Publication 20060287792 in view of Hindryckx U.S. Patent/PG Publication 7872587.
Regarding claim 8:
 The method of claim 1, has all of its limitations taught by Jarrett. Jarrett does not teach  a touch screen. In a related field of endeavor, Hindryckx teaches:
wherein the display includes a touch-screen display configured to receive the selected machine system, and the selected parameter (Hindryckx C3 L35-39 Alternatively the display device may comprise a touch screen, in which case no navigation and selection buttons are required.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a touch screen as taught by Hindryckx. The motivation for doing so would have been to avoid physical buttons and improve usability. Therefore it would have been obvious to combine Hindryckx with Jarrett to obtain the invention.
Regarding claim 16:
The claim is a/an parallel version of claim 8. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616